June 08, 2007


Honorable Craig T. Enoch
Winstead Sechrest & Minick, P.C.
401 Congress Avenue, Suite 2100
Austin, TX 78701
Mr. Frank Weathered
Dunn Weathered Coffey Rivera
Kasperitis & Rodriguez, P.C.
611 S. Upper Broadway
Corpus Christi, TX 78401

RE:   Case Number:  05-0870
      Court of Appeals Number:  04-04-00312-CV
      Trial Court Number:  DC-02-24

Style:      T. MICHAEL QUIGLEY
      v.
      ROBERT BENNETT

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment  in  the  above-referenced  cause.   (Justice  Green  not  sitting)
Pursuant to Texas Rule of Appellate 59.1, after granting  the  petition  for
review and without hearing oral argument, the Court reverses  the  court  of
appeals' judgment and remands the case to that court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Dan Crutchfield|
|   |                   |
|   |Mr. Juan Erasmo    |
|   |Saenz              |